DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 12/24/2020.  Claims 10, 15, 21, 23 and 24 have been amended and claim 34 added.  Claims 10-34 are currently pending in the instant Application with claims 24-33 being withdrawn as being drawn to a nonelected invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/24/2020, with respect to claims 10, 11, 15, 16, 21, 23 and 24 as rejected  under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections of claims 10, 11, 15, 16, 21, 23 and 24 under 35 USC 112 have been withdrawn. 

Applicant’s arguments, see the Remarks, filed 12/24/2020, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive.   Examiner points out that the art of record of Yonker was recited in error regarding claim 21 in the Action of 06/24/2020, and a recitation of Shofner US 6,854,460 omitted in error.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shofner et al., US 6,854,460.

Applicant's arguments filed 12/24/2020 with respect to the claims 10-20, 22-24 and 34 as rejected under 35 USC 103 have been fully considered but they are not persuasive. 
In pages 9-11 of the Remarks applicant points out instant claim 10 and the outstanding rejection in view of Glazman, and the Abstracts of each of Batdorf and Glazman.  Examiner has taken note.
In page 12 of the Remarks, Applicant raises the issue that combining Batdorf with Glazman does not remedy the deficiencies in Glazman and points out MPEP 2141.02 VI.  Examiner respectfully disagrees on the basis that Examiner maintains that the art of Glazman and Batdorf are analogous and recite all of the features of claim 10 substantially as detailed herein below.  Particularly in response to Applicant's argument that Glazman and Batdorf are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In Page 13 of the Remarks, Applicant raises the issue that there is no suggestion in the combination that the curable aqueous silicate composition with or without blending with vermiculite and/or perlite is a desiccant and that the curable aqueous silicate composition must cure to a water-resistant layer.  Examiner respectfully disagrees on the basis that Examiner points out that the composition of Glazman is expressly taught to be permeable to moisture as per Columns 4-5, lines 63-10 thereof, and being comprised of perlite and vermiculite is inherently desiccant in the same manner as the instant claimed desiccant or drying agent.
Applicant raises the issue that Applicant is unclear that Batdorf suggests self-curing silicate compositions of the invention can be used to make steam lines, roof insulation, sound insulation and other products for the building trades including preformed panels and that the disclosure thereof  cannot be construed as being in the field of temporarily habitable structures. Applicant points out the different US classification of Glazman and Batdorf. Examiner respectfully maintains that by way of being drawn to materials for the building trades, for use in building with walls and ceilings, Batdorf is from the field of habitable structures and thus analogous to Glazman and the instant Invention. 
In the 14th and 15th pages of Remarks, Applicant points out the outstanding rejections of claims 11 and 12 and the Abstract and paragraphs 14 and 18 of Liu.  Examiner has taken note.   In the 16th page of Remarks, Applicant raises the issue that Liu does not remedy the deficiency of Glazman with respect to claim 10 as alleged by the Applicant.  As detailed above, Examiner respectfully maintains that 
In the 17th page of Remarks, Applicant points out the outstanding rejections of claims 15-18 and Column 1, lines 1-6, 13-19 and 53-line 1 of Column 2 of Abildgaard.  Examiner has taken note.  In the 18th page of Remarks, Applicant raises the issue that Abildgaard does not remedy the deficiency of Glazman with respect to claim 10 as alleged by the Applicant.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf alone properly meet all of the limitations of claim 10 thus that Abildgaard is not relied upon remedy a deficiency regarding the features of claim 10. 
In the 20th and 21st pages of Remarks, Applicant points out the outstanding rejection of claim 24 and claim 24 as presently amended. In the 22nd page of Remarks, Applicant raises the issue that Liu, Batdorf and Abildgaard do not remedy the deficiency of Glazman with respect to claim 10 as alleged by the Applicant.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf properly meet all of the limitations of claim 10 thus that Liu and Abildgaard are not relied upon remedy a deficiency regarding the features of claim 10. 

Claim Objections
Claim 24 is objected to because of the following informalities:  the 5th lien of the second paragraph of claim 24 recites “Is” which appears to be capitalized in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 17 it is unclear which antecedent structure is referred to by the “when” clause of line 1.  For the purposes of examination it is assumed that claim 17 is intended to recite “The treatment chamber as claimed in claims 10 wherein the treatment chamber is adapted as a trailer body or truck body. 
Regarding claim 23, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination it is assumed that the controller of claim 23 is not intended to be positively required to control the time of application to a repeatable time. 
Clam 24 recites the limitation “animals to for measurably improving” in line 2.  It is unclear whether the chamber is intended to be for measurably improving or to measurably improve.  For the purposes of examination it is assumed that the chamber is intended to be “animals [[to]] for measurably improving”.
Claim 24 recites the limitations "primary volume" and "airborne suspension” in lines 4-5.  It is unclear whether the volume and suspension are intended to be an additional volume and suspension relative to those in claim 10 or one and the same.  For the purposes of examination it is assumed that the volume and suspension of claim 24 are intended to be one and the same as the antecedent volume and suspension.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman, US 2013/0087103 in view of Vernon H. Batdorf, US 4,347,285.
Regarding claim 10, Glazman discloses a treatment  chamber (Figure 1, facility 100 as per Paragraph 44  which comprises walls 4, roof 3 and flooring 4 and indoor air 5 thus is a chamber for treatment as per Paragraph 58) having a primary volume (the volume within walls 2, roof 3 and floor 4)  substantially sealed and confined (substantially sealed as necessitated for circulation of air there-through by fans and sealed and confined mechanically by said walls) for dispensing an airborne suspension (via dispensers 11 as per Paragraph 45) and for animal containment (recited in paragraph 44), the primary volume providing for temporary accommodation (treatment sessions as per Paragraph 58, which comprise accommodation of animals by way of 100 being an animal house) of one or more animals (recited in paragraph 44) to be treated in a limited volume (the volume enclosed by 2, 3 and 4),  a pressure difference airflow means (fans 6 as per Paragraph 44) to cause an airstream in the chamber (circulation of air as recited), a dispensing means  (dispensers 11 as per Paragraph 45) for adding crystalline or amorphous  (sodium chloride as per Paragraphs 46 and 48 which being dry sodium chloride is necessarily crystalline or amorphous) finely divided mineral salts (dry sodium chloride as per paragraph 48, thus mineral salts, having particle size of 0.5  to 15 microns as per Paragraph 46 thus which form an airborne suspension (aerosol as per Paragraph 44)  when dispensed into the airstream for treating the one or more animals by inspiration or contact with the skin (inhalation as per Paragraph 46).  Glazman does not disclose at least one desiccant or drying agent for controlling humidity caused by the expiration and perspiration of the animals.
Batdorf teaches a desiccant (two-part system sprayed with  vermiculite to form a coating for use in walls and roofs as per Column 7, lines 12-30, the embodiment comprising vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30) as a sprayed coating on walls and roofs.
Batdorf and Glazman are analogous in that both are from the field of temporarily habitable structures (confinement of animals as per Paragraph 1 of Glazman and Batdorf being for building as construction as per Column 1, lines 26-36).  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the facility of Glazman to comprise the coating of Batdorf applied to the interior surfaces thereof thus resulting in Glazman comprising at least one desiccant or drying agent for controlling (by way of being a g vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30 thus a desiccant in the same manner as the instant disclosed desiccant) humidity caused by the expiration and perspiration of the animals.  It would have been obvious to do so for the purpose, as taught by Batdorf of providing a fire retardant coating (as per Column 15, lines 21-26 of Batdorf).

Regarding claim 14, said chamber has surfaces (as shown in Figure 1 of Glazman, the inward-facing surfaces of 2, 3 and 4) which are coated with the at least one desiccant or drying agent in the walls and on the floor of the treatment chamber (in the modified Glazman as detailed regarding claim 10 above) for controlling humidity caused by the expiration and perspiration of the animals (perlite 
Regarding claim 19, the chamber has a layer of desiccant of (that of Batdorf in the modified Glazman as detailed regarding claim 10) which can be covered and uncovered (being a coating disposed on walls, a roof and a floor thus fully capable of being covered or uncovered by addition of a covering) in order to remove excess water vapor from the air (by way of exposing said coating to said air thus allowing transfer of moisture) from the air to the coating).


Claims 11-13, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman as applied to claim 10 above in further view of Liu et al., US 2002/0128225.  
Regarding claim 11, Glazman discloses said salts,  which being dry sodium chloride are necessarily crystalline or amorphous (amorphous solids being defined as non-crystalline thus any solid being crystalline or amorphous), to be dispensed at a particle size suitable for airborne suspension (being from about 0.5 to 15 microns and being of an aerosol as per Paragraph 46) however does not disclose said chamber wherein said dispensing means includes a comminutor which reduces said salts, to said particle size suitable for airborne suspension.  
Liu teaches use of a communitor (as per Paragraph 139, a grinder is considered to be a comminutor) to prepare powder for therapeutic aerosol delivery with a particle size range in microns.
Liu and Glazman are analogous in that both are from the field of therapeutic aerosol powder delivery for inhalation (as per the Abstract of Glazman and Column 1, liens 23-31 of Liu).  Therefore it would have been obvious to modify the dispensing means of Glazman to include the grinder of Liu, modifying Glazman to allow use of aerosol material with a larger particle size as taught by Liu to be ground to achieve the particle size called for by Glazman, thus resulting in Glazman wherein the dispensing means includes the comminutor Liu which reduces salts of Glazman to a particle size suitable for airborne suspension.  It would have been obvious to do so for the purpose of allowing use of aerosol material with a particle size larger than the particle size called for by Glazman which could then be ground to reduce the particle size, allowing the device of Glazman to employ a variety of aerosol materials which achieving delivery to the airways as called for.  

Regarding claim 12, Glazman discloses a particle size of 0.5-15 microns (in Paragraph 19 thereof) thus particles in the range of 10-8 φ on the Krumbein scale thus wherein the particle size is 1-15 φ.
Regarding claim 13, the airstream of Glazman is created by a fan (6 being fans, any unit of 6 being a fan creating the airstream, as per Paragraph 44).
Regarding claim 20, the chamber of Glazman includes a controller (delivery means 12 and generating means 9 as per Paragraph 45) for controlling the dispensing of the finely divided mineral salts to a required rate of application (as per Paragraphs 37 and 45, moving air with aerosol in therapeutic concentration).
Regarding claim 22, the chamber of Glazman includes a controller (delivery means 12 and generating means 9 as per Paragraph 45) for controlling the dispensing of the finely divided mineral salts to a required time of application (as per Paragraphs 37 and 45, moving air with aerosol in therapeutic concentration, to a required time as per Paragraph 33).
Regarding claim 23, the controller (that of Yonker in the modified Glazman as detailed regarding claim 22)  controls the time of application of the treatment for a predetermined, optionally repeatable, treatment time of 15, 30 or 45 minutes (as per Paragraph 33 of Glazman, between 0.1 and 6 hours thus alternately 15, 30 or 45 minutes).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman and Batdorf as applied to claim 10 above in further view of Abildgaard et al., US 2,529,530.   
Regarding claims 15 and 17, Glazman discloses said chamber to comprise a chamber ceiling (roof 3 as per Paragraph 44) a floor (4) and walls (2) the walls having an upper part (the portions of the walls above the lower extremes of 7 and 8). Glazman does not disclose the ceiling and upper to be covered with removable panels allowing a cleaning apparatus to regenerate the at least one desiccant or drying agent in the walls or on the floor of the treatment chamber and said chamber to be adapted as a trailer body or truck body.
Abildgaard teaches chamber for spraying livestock (Figure 1, as per Column 1, line 24) that is adapted as a trailer (of a trailer construction as per Column 1, lines 53-55)  having a ceiling  and upper portions of walls (the entirety of the trailer above base portion 11 as depicted in Figure 3) covered (the assembly of ceiling and walls together being covered at the sides) with removable panels (26 which is hinged as depicted and 17 which are recited to be removable for cleaning, as per Column 2, lines 16-29 and  29-36) allowing a cleaning (recited).
Abildgaard and Glazman are analogous in that both are from the field of containers for treating animals by delivering treatment substance through an airstream.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the chamber of Glazman to be adapted as a trailer, wherein the ceiling and upper part of the walls are covered with removable panels allowing (allowing cleaning as taught by Abildgaard) a cleaning apparatus to  regenerate the at least one desiccant or drying agent (as would be present in the modified Glazman) in the walls or on the floor of the treatment chamber and said chamber to be adapted as a trailer body or truck body.  It would have been obvious to do so for the purpose, as taught by Abildgaard of allowing the chamber to be towed to a herd of livestock (as per Column 2, lines 1-6 thereof) and allowing removal of panels thus allowing cleaning (as per Column 2, lines 16-29 of Abildgaard).

Regarding claim 16, at least a part (the portion of 4 shown in cross-section in Figure 2 of Glazman which is appreciably unbroken) of a floor (flooring 4) of the chamber is impervious (being a solid bulk of material thus able to mechanically prevent movement of air and particles) in order to retain desiccant (being fully capable or retaining a solid or powdered desiccant by way of being impervious as detailed).
Regarding claim 18, the desiccant is a mixture of vermiculite, perlite and calcium chloride (the embodiment of Batdorf comprising vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30 of Batdorf in the modified Glazman as detailed regarding claim 10).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Batdorf and Liu as applied to claim 20 above in further view of Shofner et al., US 6,854,460.   Regarding claim 21 Glazman does not disclose the controller to control the rate of application at a predetermined dispensing rate of 5, 10, 15 or20 g/m^3 of the chamber volume per treatment period.
Shofner teaches controlling the rate of application of aerosol pharmaceutical (as per Column 11, lines 39-46) at a predetermined dispensing rate of 5, 10, 15, 20 g/m^3 (15 g/m^3 as per Column 11, lines 50-65).
Shofner and Glazman are analogous in that both are from the field of containers for treating animals by delivering treatment substance through an airstream (as per the Abstract of Glazman and Column 8, lines 50-61 of Shofner).  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the controller of Glazman to control the rate of application at a predetermined dispensing rate of 15 g/m3, as would be a concentration of the chamber volume per treatment period being delivered to the chamber during treatment in Glazman.  It would have been obvious to do so for the purpose, of achieving therapeutic delivery within a known, .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Batdorf and Liu as applied to claim 12 above in further view of Abildgaard.  Glazman discloses said chamber as detailed regarding claim 12 above such as is fully capable of treating animals for measurably improving performance and recovery from restricted airways (reducing respiratory infections and improving health as per Paragraph 18), wherein the treatment chamber is a substantially sealed and confined primary volume (the volume within walls 2, roof 3 and floor 4, substantially sealed as necessitated for circulation of air there-through by fans and sealed and confined mechanically by said walls) for dispensing an airborne suspension  (via dispensers 11 as per Paragraph 45) of finely divided mineral salts  (being from about 0.5 to 15 microns and being of an aerosol as per Paragraph 46) and for animal containment(recited in paragraph 44), the primary volume being adapted for closely receiving one or more animals (for housing animals as per Paragraph 12, fully capable of closely housing the animals as when a sufficient number are housed to be housed closely by the provided volume), wherein the treatment chamber has an inlet (the opening of the unit of fans 7 closest to 12 as per Paragraph 44, including conduit 10 where conduit 10 transfixes wall 2) and a controller (delivery means 12 and generating means 9 as per Paragraph 45) for controlling the dispensing of the finely divided mineral salts (by way of dictating flow of aerosol as per Paragraph 44) provides a functional fluid connection (the connection from 12 to 11, 12 being coupled to 10, fluidly delivering aerosol through 2 and 11) through an inlet  (the opening of the unit of fans 7 closest to 12 as per Paragraph 44, including conduit in the treatment chamber to provide the airflow stream in a controlled manner from of the airborne suspension of the mineral salts (the flow of indoor air containing aerosol as per Paragraph 45) at a required rate and density (as dictated by therapeutic delivery, as per Paragraphs 37 and 46) by use of a fan (7) and exhaust (8 as per Paragraph 44) and pulsing the air suspension of mineral salts through the inlet into the treatment chamber at timed intervals (as per Paragraphs 33 and 34 wherein sessions of less than 6 hours are performed multiple times in a day) over a predetermined treatment period (the recited day or week), said treatment chamber further comprising a humidity controller (the assembly of  walls 2, roof 3 and Floor 4 of Glazman along with the coating of Batdorf as detailed regarding claim 10 above, a humidity controller by way of being a structure able to control humidity by presenting an interface between the chamber atmosphere and desiccant material) to control the amount of water vapor in the treatment chamber by the floor being impervious (being a solid bulk of material thus able to mechanically prevent movement of air and particles)  and having strip of appreciable width (as shown in Figure 1, the portion of wall 2 between floor 4 and fans 7, effectively a strip surrounding the interior of the chamber) and coverable (being a portion of wall thus fully capable of being covered, and being covered by way of the modification in view of Batdorf as detailed regarding claim 10 above) with a chemical desiccant mixture of vermiculite, perlite and calcium chloride (as taught by Batdorf.  It is noted that a chemical desiccant mixture of vermiculite, perlite and calcium chloride is not positively required by the claim but rather a condition of being coverable with such a layer thus would be met without an express teaching of the layer) to a depth of about 20-25 mm (being a portion of wall thus fully capable of being covered, and being covered aby way of the modification in view of Batdorf as detailed regarding claim 10 above.  It is noted that a chemical numeric depth is not positively required by the claim but rather a condition of being coverable a layer having said depth thus would be met without an express teaching of the layer), wherein the treatment chamber surfaces are coated with the at least one desiccant or drying agent in the walls and on the floor of the treatment chamber (the coating of Batdorf as detailed regarding claim 10 above) for controlling humidity caused by the expiration and perspiration of the animals  (perlite being a desiccant thus necessarily capable of controlling humidity caused by expiration and perspiration) whereby the desiccant is effective, but spaced from the animals being treated (spaced apart by way of the portion on the roof of Glazman being above and also, alternately as when the animals are relatively small or few relative to the chamber thus not contacting all of the floor and walls).
Glazman does not disclose said chamber wherein said strip is about 1 meter wide and wherein said treatment chamber is selectively covered and uncovered to assist in maintaining a predetermined humidity for a treatment period.
Abildgaard teaches chamber for spraying livestock (Figure 1, as per Column 1, line 24) that is adapted as a trailer (of a trailer construction as per Column 1, lines 53-55)  having a ceiling  and upper portions of walls (the entirety of the trailer above base portion 11 as depicted in Figure 3) covered (the assembly of ceiling and walls together being covered at the sides) with removable panels (26 which is hinged as depicted and 17 which are recited to be removable, as per Column 2, lines 16-29 and  29-36).
Abildgaard and Glazman are analogous in that both are from the field of containers for treating animals by delivering treatment substance through an airstream.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the chamber of Glazman to be adapted as a trailer, wherein the ceiling and upper part of the walls are covered with removable panels thus resulting in Glazman wherein said treatment chamber Is selectively covered and uncovered to assist in maintaining a predetermined humidity for a treatment period.  It would have been obvious to do so for the purpose, as taught by Abildgaard of allowing the chamber to be towed to a herd of livestock (as per Column 2, lines 1-6 thereof) and allowing removal of panels thus allowing cleaning (as per Column 2, lines 16-29 of Abildgaard).
 a strip about 1 meter wide because it appears to be an arbitrary design consideration which fails to patentably distinguish over Glazman.  Further as per MPEP section 2144.04 ti has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Batdorf and Liu and Abildgaard.  Glazman discloses a treatment  chamber (Figure 1, facility 100 as per Paragraph 44  which comprises walls 4, roof 3 and flooring 4 and indoor air 5 thus is a chamber for treatment as per Paragraph 58) for treating animals (recited in Paragraph 44) for measurably improving performance and recovery from restricted airways (reducing respiratory infections and improving health as per Paragraph 18) having a primary volume (the volume within walls 2, roof 3 and floor 4)  sealed and confined (substantially sealed as necessitated for circulation of air there-through by fans and sealed and confined mechanically by said walls) sufficiently for circulation of aerosol (aerosol with circulation as per Paragraphs 44 and 46) and animal containment (Paragraph 44), the primary volume providing temporary accommodation of one or more animals to be treated (treatment sessions as per Paragraph 58, which comprise accommodation of animals by way of 100 being an animal house) in a limited volume a pressure difference airflow means (fans 6 as per Paragraph 44) to cause an airstream in the chamber (circulation of air as recited), a dispensing means  (dispensers 11 as per Paragraph 45) for adding crystalline or amorphous  (sodium chloride as per Paragraphs 46 and 48 which being dry sodium chloride is necessarily crystalline or amorphous) finely divided mineral salts (dry sodium chloride as per paragraph 48, thus mineral salts, having particle size of 0.5  to 15 microns as per Paragraph 46 thus appreciably finely divided) which form an airborne suspension (aerosol as per Paragraph 44)  when dispensed into the airstream for treating the one or more animals by inspiration or contact with the skin (inhalation as per Paragraph 46), a controller (delivery means 12 and generating means 9 as per Paragraph 45) for controlling the dispensing of the finely divided mineral salts to a required rate of application (as per Paragraphs 37 and 45, moving air with aerosol in therapeutic concentration) wherein the treatment chamber has an inlet (the opening of the unit of fans 7 closest to 12 as per Paragraph 44, including conduit 10 where conduit 10 transfixes wall 2) and a controller (delivery means 12 and generating means 9 as per Paragraph 45) for controlling the dispensing of the finely divided mineral salts (by way of dictating flow of aerosol as per Paragraph 44) provides a functional fluid connection (the connection from 12 to 11, 12 being coupled to 10, fluidly delivering aerosol through 2 and 11) through an inlet  (the opening of the unit of fans 7 closest to 12 as per Paragraph 44, including conduit 10 where conduit 10 transfixes wall 2) in the treatment chamber to provide the airflow stream in a controlled manner from of the airborne suspension of the mineral salts (the flow of indoor air containing aerosol as per Paragraph 45) at a required rate and density (as dictated by therapeutic delivery, as per Paragraphs 37 and 46) by use of a fan (7) and exhaust (8 as per Paragraph 44) and pulsing the air suspension of mineral salts through the inlet into the treatment chamber at timed intervals (as per Paragraphs 33 and 34 wherein sessions of less than 6 hours are performed multiple times in a day) over a predetermined treatment period (the recited day or week), 
Glazman discloses said salts to be dispensed at a particle size suitable for airborne suspension (being from about 0.5 to 15 microns and being of an aerosol as per Paragraph 46) however does not wherein said dispensing means includes a comminutor which reduces the salts, which being dry sodium chloride are necessarily crystalline or amorphous to said particle size suitable for airborne suspension.    Glazman discloses a strip of appreciable width (as shown in Figure 1, the portion of wall 2 between floor 4 and fans 7, effectively a strip surrounding the interior of the chamber) however does not disclose at least one desiccant or drying agent for controlling humidity caused by the expiration and perspiration of the animals. Glazman does not disclose said chamber wherein said strip is about 1 meter wide and wherein said treatment chamber is selectively covered and uncovered to assist in maintaining a predetermined humidity for a treatment period.
Batdorf teaches a desiccant (two-part system sprayed with  vermiculite to form a coating for use in walls and roofs as per Column 7, lines 12-30, the embodiment comprising vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30) as a sprayed coating on walls and roofs.
Batdorf and Glazman are analogous in that both are from the field of temporarily habitable structures (confinement of animals as per Paragraph 1 of Glazman and Batdorf being for building as construction as per Column 1, lines 26-36).  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the facility of Glazman to comprise the coating of Batdorf applied to the interior surfaces thereof thus resulting in Glazman comprising at least one desiccant or drying agent for controlling (by way of being a g vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30 thus a desiccant in the same manner as the instant disclosed desiccant) humidity caused by the expiration and perspiration of the animals.  It would have been obvious to do so for the purpose, as taught by Batdorf of providing a fire retardant coating Said modification would further result in Glazman said treatment chamber further comprising a humidity controller (the assembly of  walls 2, roof 3 and Floor 4 of Glazman along with the coating of Batdorf as detailed regarding claim 10 above, a humidity controller by to control the amount of water vapor in the treatment chamber by the floor being impervious (being a solid bulk of material as per as per Column 7, lines 12-30 of Batdorf thus able to mechanically prevent movement of air and particles)  and having a strip of appreciable width (as shown in Figure 1, the portion of wall 2 between floor 4 and fans 7, effectively a strip surrounding the interior of the chamber) and coverable (being a portion of wall thus fully capable of being covered, and being covered by way of the modification in view of Batdorf as detailed regarding claim10 above) with a chemical desiccant mixture of vermiculite, perlite and calcium chloride (as taught by Batdorf.  It is noted that a chemical desiccant mixture of vermiculite, perlite and calcium chloride is not positively required by the claim but rather a condition of being coverable with such a layer thus would be met without an express teaching of the layer) to a depth of about 20-25 mm (being a portion of wall thus fully capable of being covered, and being covered aby way of the modification in view of Batdorf.  It is noted that a chemical numeric depth is not positively required by the claim but rather a condition of being coverable a layer having said depth thus would be met without an express teaching of the layer), wherein the treatment chamber surfaces are selectively coated and with the at least one desiccant or drying agent in the walls and on the floor of the treatment chamber (the coating of Batdorf) for controlling humidity caused by the expiration and perspiration of the animals whereby the desiccant is spaced from the animals being treated  (spaced apart by way of the portion on the roof of Glazman being above and also, alternately as when the animals are relatively small or few relative to the chamber thus not contacting all of the floor and walls) and effective to control humidity within the treatment chamber caused by expiration and perspiration of the animals therein (inherently, by way of being desiccant thus effective to control humidity). 9  
Liu teaches use of a comminutor (as per Paragraph 139, a grinder is considered to be a comminutor) to prepare powder for therapeutic aerosol delivery with a particle size range in microns.
 wherein the dispensing means includes the comminutor Liu which reduces salts of Glazman to a particle size suitable for airborne suspension.  It would have been obvious to do so for the purpose of allowing use of aerosol material with a particle size larger than the particle size called for by Glazman which could then be ground to reduce the particle size, allowing the device of Glazman to employ a variety of aerosol materials which achieving delivery to the airways as called for. 
Abildgaard teaches chamber for spraying livestock (Figure 1, as per Column 1, line 24) that is adapted as a trailer (of a trailer construction as per Column 1, lines 53-55)  having a ceiling  and upper portions of walls (the entirety of the trailer above base portion 11 as depicted in Figure 3) covered (the assembly of ceiling and walls together being covered at the sides) with removable panels (26 which is hinged as depicted and 17 which are recited to be removable, as per Column 2, lines 16-29 and  29-36).
Abildgaard and Glazman are analogous in that both are from the field of containers for treating animals by delivering treatment substance through an airstream.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the chamber of Glazman to be adapted as a trailer, wherein the ceiling and upper part of the walls are covered with removable panels thus resulting in Glazman wherein said treatment chamber Is selectively covered and uncovered to assist in maintaining a predetermined humidity for a treatment period.  It would have been obvious to do so for the purpose, as taught by Abildgaard of allowing the chamber to be towed to a herd of livestock (as per Column 2, lines 1-6 thereof) and allowing removal of panels thus allowing cleaning (as per Column 2, lines 16-29 of Abildgaard).  


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                         
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773